764 N.W.2d 267 (2009)
Edith KYSER, Plaintiff-Appellee,
v.
KASSON TOWNSHIP, Defendant-Appellant.
Docket No. 136680. COA No. 272516.
Supreme Court of Michigan.
April 29, 2009.

Order
On order of the Court, the application for leave to appeal the May 6, 2008 judgment *268 of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the "no very serious consequences" rule of Silva v. Ada Township, 416 Mich. 153, 330 N.W.2d 663 (1982), was superseded by the enactment of 1978 PA 637, MCL 125.297a (now recodified in nearly identical language as MCL 125.3207); (2) whether the "no very serious consequences" rule violates the separation of powers doctrine by providing enhanced judicial review of local zoning decisions; and (3) whether the "no very serious consequences" rule impermissibly shifts the burden of proof onto the local government to defend its zoning policy.
The motions for leave to file briefs amicus curiae are GRANTED. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.
WEAVER, J., is not participating in this case because she has a past and current business relationship with Kasson Township Supervisor Fred Lanham and his family.